               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
_________________________________________________________________

MICHAEL K. MATTOX,SR.,             )
                                   )
     Plaintiff,                    )
                                   )
vs.                                )   No. 19-2154-MSN-dkv
                                   )
UNITED STATES OF AMERICA;          )
STATE OF KANSAS;                   )
TOPEKA POLICE DEPARTMENT;          )
DOUGLAS COUNTY JAIL;               )
SHAWNEE COUNTY JAIL;               )
KANSAS DEPARTMENT OF CORRECTIONS; )
LARNED STATE HOSPITAL,             )
                                   )
     Defendants.                   )
________________________________________________________________

         ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS
                                AND
        REPORT AND RECOMMENDATION FOR SUA SPONTE DISMISSAL
________________________________________________________________

      On March 6, 2019, the plaintiff, Michael Mattox, filed a pro

se complaint titled “Civil Lawsuit” against the United States of

America, the State of Kansas, the Topeka Police Department, the

Douglas County Jail, the Shawnee County Jail, the Kansas Department

of   Corrections,   and   Larned   State   Hospital   (collectively,   “the

defendants”).   (Compl., ECF No. 1.)       This case has been referred to

the United States Magistrate Judge for management and for all

pretrial matters for determination and/or report and recommendation

as appropriate.     (Admin. Order. 2013-05, Apr. 29, 2013.)
       Accompanying the complaint was a motion seeking leave to

proceed in forma pauperis.         (ECF No. 2.)    The information set forth

in the affidavit in support of the motion for leave to proceed in

forma pauperis satisfies Mattox’s burden of demonstrating that he

is unable to pay the civil filing fee.            Accordingly, the motion to

proceed in forma pauperis is GRANTED.

       For the reasons that follow, it is recommended that this case

be dismissed sua sponte for failure to state a claim.

        I.     PROCEDURAL HISTORY AND PROPOSED FINDINGS OF FACT

       In his sixteen-page, type-written pro se complaint, Mattox

erratically describes the events precipitating his conviction for

criminal discharge of a firearm and the reckless second-degree

murder of John Lane.         (Compl., ECF No. 1.)      As the Kansas Supreme

Court fully set out the facts of this case in State v. Mattox, 124

P.3d   6     (2005)(Mattox    I)   and   Mattox   v.   State,   267   P.3d    746

(2011)(Mattox II), only the relevant facts are discussed infra.

       In October of 2001, the Topeka Police Department found John

Lane dead in his vehicle with two gunshot wounds to his head.                Five

days later, police arrested Mattox on charges unrelated to Lane’s

murder.      After reading Mattox his rights under Miranda v. Arizona,

384 U.S. 436 (1966), Mattox stated that he wanted to speak with a

lawyer.      While being booked for criminal trespass charges, Mattox

told a corrections officer information regarding Lane’s murder.               As

the corrections officer typed up the information Mattox relayed to

                                         2
him, Mattox began hand-writing the story himself.                 Subsequently,

police detectives conducted a videotaped interview of Mattox.                 The

officers   did    not   read    Mattox   his Miranda rights       again   before

conducting the interview.         In his complaint, Mattox asserts that

after he reinvoked his Miranda rights during this interview, the

officers continued to question him.                At trial, all of Mattox’s

statements were admitted into evidence and, in April of 2002, a

jury convicted Mattox of criminal discharge of a firearm and the

reckless second-degree murder of John Lane Mattox.                   Mattox was

sentenced on June 13, 2002 to prison sentence of 176 months.                   On

June 1, 2016, Mattox was released from incarceration.                (Compl. 1,

ECF No. 1.)

     On appeal, the Kansas Court of Appeals found that Mattox did

not knowingly and voluntarily waive his Miranda rights and reversed

Mattox’s convictions.          However, on December 9, 2005, the Kansas

Supreme Court held that the statements Mattox made on the videotaped

confession    were   made   knowingly        and   voluntarily,   reversing   the

appellate court and reinstating his convictions.                  Mattox I, 124

P.3d at 18.      The Kansas Supreme Court declined to reach the merits

of whether Mattox reinvoked his right to counsel at the beginning

of his videotaped interview, finding that Mattox had abandoned the

issue by failing to sufficiently brief it.              Id.

     Mattox then filed a motion attacking the constitutionality of

his sentence pursuant to Kan. Stat. § 60-1507, alleging ineffective

                                         3
assistance of counsel due to his appellate counsel’s abandonment of

the reinvocation issue on his direct appeal.      Although appellate

counsel admitted error, the Kansas Supreme Court held that any

errors counsel made with regard to the admissibility of Mattox’s

statements to the detectives were harmless because “the exclusion

of those statements would have had no impact on the outcome of his

trial given the other evidence against him.”     Mattox II, 267 P.3d

at 751.    On February 8, 2018, the United States District Court of

Kansas denied Mattox’s habeas corpus petition.     Mattox v. McKune,

No. 12-cv-3121-SAC, 2014 WL 2772977, at *1 (D. Kan. June 19, 2014).

Mattox then filed another appeal, this time claiming that his trial

and appellate counsel were “ineffective for failing to obtain a

psychological evaluation and by failing to argue that he could not

have made a knowing and intelligent waiver of his right to counsel

because he was under a schizophrenic episodic attack.”     Mattox v.

Kansas, 410 P.3d 947 (Kan. Ct. App. 2018), review denied (Oct. 30,

2018).    Mattox also appealed on the grounds that his postconviction

counsel was ineffective because he failed to argue that Mattox had

not voluntarily or knowingly given the detectives his handwritten

statement, contrary to the Kansas Supreme Court’s conclusion.    Id.

     The issues in Mattox’s complaint primarily relate to the

admissibility of the statements Mattox made to the corrections

officer, (id. at 4); the admissibility of the videotaped statements

Mattox made to detectives, (id. at 6); the admissibility of Mattox’s

                                   4
handwritten statements, (id. at 13); Mattox’s inability to waive

his right to counsel during these police interrogations due to an

alleged schizophrenic episode, (id. at 7); and the ineffective

assistance    of   Mattox’s    trial,       appellate,     and   postconviction

counsel, (id. at 6).      Mattox alleges his First, Second, Fourth,

Fifth, Sixth, Seventh, Eighth, Ninth, Thirteenth, and Fourteenth

Amendment rights were violated, which he attributes to the United

States   of   America,   the   State        of   Kansas,   the   Topeka   Police

Department, the Douglas County Jail, the Shawnee County Jail, the

Kansas Department of Corrections, and Larned State Hospital.               (Id.

at 1.)

     Mattox seeks compensatory damages in the amount of twenty-two

zillion dollars, at a minimum, for mental anguish, emotional pain

and suffering, physical pain and suffering, and various other

grievances which Mattox describes over three pages of his complaint.

(Id. 1-3.)     Additionally, Mattox seeks injunctive relief in the

form of court orders instating Mattox as the “landlord of Kansas .

. . and over the United States”; making Mattox “the CEO” of the

Topeka Police Department, the Douglas County Jail, the Shawnee

County Jail, the Kansas Department of Corrections, and the Larned

State Hospital; requiring courts to use Mattox’s software program

to “eliminate wrong decisions via human error of judges”; and

various other far-fetched requests of that nature.               (Id. at 2-3.)

                   II.   PROPOSED CONCLUSIONS OF LAW

                                        5
A.     28 U.S.C. § 1915(e)(2)(B) Screening

       Pursuant to Local Rule 4.1(b)(2), service will not issue in a

pro se case where the pro se plaintiff has been granted leave to

proceed in forma pauperis until the complaint has been screened

under 28 U.S.C. § 1915(e)(2)(B).            The clerk is authorized to issue

summonses to pro se litigants only after that review is complete

and an order of the court issues.            This report and recommendation

will constitute the court’s screening of Mattox’s complaint.

       The court is required to screen in forma pauperis complaints

and to dismiss any complaint, or any portion thereof, if the action:

     (i)      is frivolous or malicious;

     (ii)     fails to state a claim on which relief may be granted; or

     (iii) seeks monetary relief against a defendant who is immune
           from such relief.

28 U.S.C. § 1915(e)(2)(B).

B.     Standard of Review for Failure to State a Claim

       In assessing whether Mattox’s complaint states a claim on which

relief may be granted, the standards under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, as stated in Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009), and in Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555-57 (2007), are applied.             See Hill v. Lappin, 630

F.3d   468,    470-71   (6th   Cir.   2010).     To   survive   Rule   12(b)(6)

following Iqbal and Twombly, a complaint must “‘contain sufficient

factual matter, accepted as true, to state a claim to relief that



                                        6
is plausible on its face.’”         Courie v. Alcoa Wheel & Forged Prods.,

577 F.3d 625, 629 (6th Cir. 2009)(quoting Iqbal, 556 U.S. at 678).

The court “construes the complaint in a light most favorable to the

plaintiff”    and    “accepts      all   factual    allegations     as    true”   to

determine whether they plausibly suggest an entitlement to relief.

HDC, LLC v. City of Ann Arbor, 675 F.3d 608, 611 (6th Cir. 2012).

However, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.                    While

legal conclusions can provide the framework of a complaint, they

must be supported by factual allegations.”                Iqbal, 556 U.S. at 679.

     “Pro se complaints are to be held ‘to less stringent standards

than formal pleadings drafted by lawyers,’ and should therefore be

liberally construed.”        Williams v. Curtin, 631 F.3d 380, 383 (6th

Cir. 2011)(quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir.

2004)).      Pro    se   litigants,      however,   are    not   exempt   from    the

requirements of the Federal Rules of Civil Procedure.                     Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989).             Further, the courts are

not required to act as counsel for a pro se litigant; nor are they

required to sort through the pleadings to create a claim on behalf

of the plaintiff.           Pliler v. Ford, 542 U.S. 225, 231 (2004)

(“[D]istrict       judges   have   no    obligation   to     act   as   counsel    or

paralegal to pro se litigants.”); Brown v. Matauszak, 415 F. App’x

608, 613 (6th Cir. 2011)(“[A] court cannot create a claim which [a

                                           7
plaintiff] has not spelled out in his pleading.” (internal quotation

marks omitted)).     Requiring the court “to ferret out the strongest

cause of action on behalf of pro se litigants . . . would transform

the courts from neutral arbiters of disputes into advocates for a

particular party.”    Young Bok Song v. Gipson, 423 F. App’x 506, 510

(6th Cir. 2011). “While courts are properly charged with protecting

the rights of all who come before it, that responsibility does not

encompass advising litigants as to what legal theories they should

pursue.”   Id.

C.   Cognizable Claims Under 42 U.S.C. § 1983

     The court construes Mattox’s “Civil Lawsuit” as a complaint

against the defendants pursuant to 42 U.S.C. § 1983 for violations

of the First, Second, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth,

Thirteenth, and Fourteenth Amendments.      “Ordinarily, a plaintiff

has no cause of action under § 1983 unless and until his conviction

or sentence are invalidated by the grant of a writ of habeas corpus.

Clifton v. Patrick, No. 17-cv-01035-STA-egb, 2017 WL 4452524, at *4

(W.D. Tenn. Oct. 5, 2017), appeal dismissed, No. 17-6262, 2018 WL

565933 (6th Cir. Jan. 24, 2018)(citing Heck v. Humphrey, 512 U.S.

477, 489 (1994)).    As the Sixth Circuit has explained:

     Claims which challenge the validity of a state
     conviction or sentence are not cognizable under § 1983
     in the absence of a demonstration that the criminal
     conviction or sentence in state court “has been reversed
     on direct appeal, expunged by executive order, declared
     invalid by a state tribunal authorized to make such


                                   8
        determination, or called into question by a federal
        court’s issuance of a writ of habeas corpus.”

Wheat    v.    Ohio,   23    F.   App’x   441,    443   (6th   Cir.   2001)(quoting

Heck, 512 U.S. at 486–87).           Therefore, a “§ 1983 action is barred,

absent prior invalidation of a confinement or its duration, ‘if

success in [the § 1983] action would necessarily demonstrate the

invalidity of confinement or its duration.’” Id. (quoting Wilkinson

v. Dotson, 544 U.S. 74, 81 (2005)).                Mattox does not allege that

his convictions have been reversed, expunged, declared invalid, or

called into question by a federal writ of habeas corpus.                      To the

contrary, in his complaint Mattox states that the courts “failed at

appeal to overturn my conviction at the highest court levels,”

(Compl. 1, ECF No. 1), and requests injunctive relief in the form

of a court order requiring “the Kansas Supreme Court overturn all

such cases,” (id. at 14).            Therefore, Mattox’s claims challenging

the validity of his convictions are not cognizable under 42 U.S.C.

§ 1983.

D.      Statute of Limitations for 42 U.S.C. § 1983 Claims

        To    the   extent   that    Mattox      asserts   claims     that   are   not

challenging the validity of his convictions, they are time-barred.

“The statute of limitations applicable to a § 1983 action is the

state statute of limitations applicable to personal injury actions

under the law of the state in which the § 1983 claim arises.”

Eidson v. Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th


                                           9
Cir. 2007).     Actions for personal injuries in Kansas have a two-

year limitation period.    Kan. Stat. Ann. § 60-513(a)(4); see also

Johnson v. Johnson Cty. Com. Bd., 925 F.2d 1299, 1301 (10th Cir.

1991) (“[T]he appropriate statute of limitations for § 1983 actions

arising in Kansas is two years, under Kan. Stat. Ann. § 60-

513(a)(4).”).

     “Although state law provides the statute of limitations to be

applied in a § 1983 damages action, federal law governs the question

of when that limitations period begins to run.”      Sevier v. Turner,

742 F.2d 262, 272 (6th Cir. 1984)(citations omitted).     “The statute

of limitations commences to run when the plaintiff knows or has

reason to know of the injury which is the basis of his action.”

Id. at 273 (citations omitted).        Thus, the statute of limitation

period for a claim arising under 42 U.S.C. § 1983 begins to run on

the date the claimant becomes aware of the constitutional violation.

Howard v. Rea, 111 F. App’x 419, 421 (6th Cir. 2004).        In other

words, to determine when a statute of limitations begins to run,

the court must identify “what event should have alerted the typical

lay person to protect his or her rights.”     Eidson v. Tenn. Dep’t of

Children’s Servs., 510 F.3d 631, 635 (6th Cir. 2007)(quoting Kuhnle

Bros., Inc. v. County of Geauga, 103 F.3d 516, 519, 520 (6th Cir.

1997)).

     All of the events giving rise to Mattox’s claims occurred

between April of 2002 and June 1, 2016, the period of Mattox’s

                                  10
incarceration.    Upon his release, Mattox was aware of the matters

precipitating his cause of action.        See Massie v. Kentucky, No. 13-

CV-00626-JHM, 2013 WL 6017438, at *4 (W.D. Ky. Nov. 13, 2013).

Thus, the statute of limitations for Mattox’s remaining § 1983

claims began running on June 1, 2016, giving him until June 1, 2018

to litigate these matters under § 1983.             The instant action,

however, was not filed until March 6, 2019.          Mattox’s claims are

therefore time-barred.


                         III. RECOMMENDATION

     For the foregoing reasons, the court recommends that Mattox’s

complaint   be   dismissed   sua   sponte    pursuant   to   28   U.S.C.   §

1915(e)(2)(B)(ii) for failure to state a claim on which relief may

be granted.

     Respectfully submitted this 26th day of August, 2019.

                              _s/ Diane K. Vescovo________
                              DIANE K. VESCOVO
                              Chief United States Magistrate Judge


                                   NOTICE

Within fourteen (14) days after being served with a copy of this
report and recommended disposition, a party may serve and file
written objections to the proposed findings and recommendations. A
party may respond to another party’s objections within fourteen
(14) days after being served with a copy. Fed. R. Civ. P. 72(b)(2).
Failure to file objections within fourteen (14) days may constitute
a waiver of objections, exceptions, and further appeal.




                                     11
